Case 3:18-cv-00147-MCR-MJF Document 48-6 Filed 05/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

 

CHARLES SALIS,
Plaintiff, .

y CASE NO: 18-cv-00147-MCR-GRJ

NORTH OKALOOSA FIRE DISTRICT,

Defendant.

 

 

DECLARATION OF DREW TAYLOR

COUNTY OF OKALOOSA _ )
STATE OF FLORIDA ~

I, Drew Taylor, being over eighteen years of age and fully competent
to testify to the matters asserted herein, give the following declaration based
on my personal knowledge:

Ls My name is Drew Taylor and I am Caucasian. I am currently a
volunteer at the North Okaloosa Fire District.

2. I have volunteered with the North Okaloosa Fire District since
September 19, 2016.

a. During my tenure with the North Okaloosa Fire District I have

volunteered on the same shift as Jason Clarke.
Case 3:18-cv-00147-MCR-MJF Document 48-6 Filed 05/15/19 Page 2 of 2

4. While volunteering with Jason Clarke on the same shift he has

not taken me on calls and left me at the station three times.
I have read the foregoing Declaration and I declare under penalty of

perjury that the foregoing is true and correct.

 

 

Executed on: cy [13 [ool 7
Drew Taylor

WSACTIVELLP:10504245.1
